      Case 1:18-cv-00730-JL Document 22-10 Filed 10/30/19 Page 1 of 14
                                                                          Doc# OOoQ252 Jan 9, 2014 1:44 PM          ~IH
                                                                          Book 4190 Page 0891       Page 1 of 14   L-CHII'
                                                                          Register of Deeds, Strafford County      STA074273



 RECORDATION REQUESTED BY:
 World Business Lenders, LLC



 World Business Lenders, LLC

 120 West 45th Street

 New York, NY 10036

SEND TAX NOTICES TO:
World Business Lenders, LLC

120 West 45th Street

New Yark, NY 10036


      R~Tt~RN TO::
      WORLDWIQE RECORpING,1NC.                                          FOR RECORDER'S USE C1NLY
      9801 LEGIER RD
      LENEXA, K5 66219                                                 j 1~ C9J 1~. ~~-(1 ~,
      1-800-316-~468T . ;. ,.
                                             MORTGAGE
                                                         ~3N ~~251a$
THIS MORTGAGE dated January 3, 2014, is made and executed between Selena S. Randolph,
 whose address is 66 Prospect St., Rochester, NH,03868 (referred to below as "Grantor") and
World Business Lenders, LLC, whose address is 120 W. 45th Street, New York, NY 10036
(referred to.below as "Lender").
GRANT OF MORTGAGE. For consideration paid, Grantor grants to Lender with MORTGAGE
COVENANTS the following described rea( property, together with all existing or subsequently erected
or affixed buildings, improvements and fixtures; all easements, rights of way, and. appurtenances; all
water, water rights, watercourses and ditch rights (including stock in utilities with ditch or irrigation
rights); and all other rights, royalties, and profits relating to the real property, including without
limitation all minerals, oil, gas, geothermal and similar matters, (the "Real Property") located in
Stafford County,State of New Wampshire:
    See Exhibi# A, which is attached to this IVlortgage and made a part of this Mortgage as if
    fully set forth herein,
The Real Praperty or its address is.commonly known as 16 Front St., Rochester, NIH 03868


Grantor presently assigns to Lender all of Grantor`s rigfit, title, and in#erest in and to all present and
fiuture leases of the Property and all Rents from the Property. In addition, Grantor grants to Lender a
Uni#orm Commercial Code security interest in the Personal Property and Rents.
THlS MORTGAGE,INCLUDING TWE ASSIGNMENT OF RENTS AND THE SECURITY INTEREST
IN THE RENTS AND.PERSONAL PROPERTY, IS GI!/EN TO SECURE, (A) PAYMENT OF THE
     Case 1:18-cv-00730-JL Document 22-10 Filed 10/30/19 Page 2 of 14
                                                                        Book 4190 Page 0892        Page 2 of 14




INDEBTEDNESS AND (B) PERFORMANCE OF ANY AND ALL OBLIGATIONS UNDER THE
NOTE, THE RELATED DOCUMENTS, AND THIS MORTGAGE. THIS MORTGAGE IS GIVEN
AND ACCEPTED ON THE FOLLOWING TERMS:
STATUTORY POWER OF SALE. This Mortgage is given with MORTGAGE COVENANTS, and
upon all the other terms and conditions set forth in the fVote and in this Mortgage, for any breach of
which Lender will have the STATUTORY POWER OF SALE:
GRAtVTOR'S WAIVERS. Grantor waives all rights or defenses arising by reason of any "one action"
or "anti-deficiency" law, or any other law which may prevent Lender from bringing any action against
Grantor, including a claim for deficiency to the extent Lender is otherwise entitled to a claim for
deficiency, before or after Lender's commencement or completion of any foreclosure action, either
judicially or by exercise of a power of sale.
GRANTOR'S REPRESENTATIONS AND WARRANTIES. Grantor warrants that: (a) this
Mortgage is executed at Borrower's request and not at the request of Lender; (b) Grantor has the
full power, right, and authority to enter into this Mortgage and to hypothecate the Property; (c) the
provisions of this Mortgage do not conflict with, or result in a default under any agreement or other
instrument binding upon Grantor and do not result in a violation of any law, regulation, court decree
or order applicable to Grantor; (d) Grantor has established adequate means of obtaining from
Borrower on a continuing basis information about Borrower's financial condition; and (e) Lender has
made no representation to Grantor about Borrower (including without limitation the creditworthiness
of Borrower).
PAYMENT AND PERFORMANCE., Except as otherwise provided in this Mortgage; Borrower shall
pay to Lender all Indebtedness secured _by this Mortgage as it, becomes due; and Borrower and
Grantor shall strictly perform all Borrower's and Grantor's obligations under this Mortgage.
POSSESSION AND MAINTENANCE OF THE PROPERTY. Borrower and- Grantor agree that
Borrower's .and. Grantor's possession and use of,the Property shall be governed. by the following
provisions:                  ~  ..                       -
    Possession and Use. Until the occurrence of an Event of Default, Grantor may (1) remain in
    possession and control of the .Property; (2) use, operate or manage the Property; and (3)
    collect the Rents from the Property.
    Duty to Maintain. Grantor shall maintain the Property in good condition and promptly perform
    all repairs, replacements, and maintenance necessary to preserve its value.
    Compliance With Environmental Laws. Grantor represents and warrants.to Lender that: (1~
    During the period of Grantor's ownership of the Property, there has been no use, generation,
    manufacture, storage, treatment, disposal, release or threatened release of any Hazardous
    Substance by any person on, under, about or from the Property;- (2) Grantor has no knowledge
    of; or reason to believe Chat there has been, except as previously disclosed to and acknowledged
    by lender in writing, (a) any breach or violation of any Environmental Laws, (b) any use,
    generation, manufacture, storage, treatment, disposal, release or threatened release of any
    Hazardous Substance on, under, about or from the Property by any prior owners or occupants of
    the Property, or (c) any actual or threatened litigation or claims of any kind by any person
    relating to such .matters;: and (3) Except as previously disclosed to and acknowledged by
    Lender in writing, .(a) neither Grantor nor any tenant, contractor, agent or other authorized user
    of the Property shall. use, generate, manufacture, store, treat, dispose of or release any
    Hazardous Substance on, under, about or from the Property; and (b) any such activity shall be
    conducted in compliance with all applicable federal, state, and local laws, regulations and
    ordinances; including without limitation all Environmental Laws. Grantor authorizes Lender and
    its agents to enter upon the Property to make such inspections and tests, at Grantor's expense,
    as Lender may deem.appropriate to determine compliance of the-Property with this section of the
    Mortgage. In addition, Grantor represents and warrants that Grantor's Property does not contain
    urea formaldehyde foam.insulation or urea formaldehyde resin in violation of any New Hampshire
      Case 1:18-cv-00730-JL Document 22-10 Filed 10/30/19 Page 3 of 14
                                                                             Book 4190 Page 0893 ~        Page 3 of 14




    state laws. Any inspections or tests made by Lender shall be for Lender's purposes only and
    shall not be construed to create any responsibility or liability on the part of Lender to Grantor or to
    any other person. The representations and warranties contained herein are based on Grantor's
    due diligence in investigating the Property for Hazardous Substances. Grantor hereby (1)
    releases and waives any future claims against Lender for indemnity or contribution in the event
    Grantor becomes liable for cleanup or other costs under any such laws; and (2) agrees to
    indemnify, defend, and hold harmless Lender against any and all claims, losses, liabilities,
    damages, penalties, and expenses which Lender may directly or indirectly sustain or suffer
    resulting from a breach of this section of the Mortgage or as a consequence of any use,
    generation, manufacture, storage, disposal, release or threatened release occurring prior to
    Grantor's ownership or interest in the Property, whether or not the same was or should have
    been known to Grantor. The provisions of this section of the Mortgage, including the obligation
    to indemnify and defend, shall survive the payment o'f the lndebfedness and the satisfaction and
    reconveyance of the lien of #his Mortgage and shall not be affected by Lender's acquisition of any
    interest in the Property, whether by foreclosure or otherwise.
    Nuisance, Waste. Grantor shall not cause, conduct or permit any nuisance nor commit, permit,
    or suffer any stripping of or waste on or to the Property or any portion of the Property. Withou#
    limiting the generality of the foregoing, Grantor will not remove, or grant to any other party the
    right to remove, any timber, minerals (including oil and gas), coal, clay, scoria, soil, gravel or rock
    products without Lender's prior written consent.
    Removal of Improvements. Grantor shalt not demolish or remove any Improvements from the
    Real Property without Lender's prior written consent. As a condition fo the removal of any
    Improvements, Lender may require Grantor to make arrangemen#s satisfactory, to Lender to
    replace such Improvements with Improvements of at least equal value.
    Lender's Right to Ehte~: Lender and Lender's agents and representatives may enter upon the
    Real Property at all reasonable tirrtes to attend to Lender's interests and to inspect the Real
    Property for purposes of Grantor's compliance with the terms and conditions of this Mortgage.
    Compliance with Governmentaa-Requirements.. Grantor shall promptly comply with.all laws,
    ordinances, and regulations, now or hereafter in effect, of all governmental aufihorities applicable
    to the use or, occupancy of-the .Property. Grantor. may.contest..in good faith any such law,
    ordinance, or regulation and withhold compliance during any. proceeding, including. appropriate
    appeals, so long _as. Grantor_,has notified. Lender in writing; prior to doing so and so long as, in
    Lender's,-sofa opinion, Lender's interests:in the Propsety are not jeopardized.. Lender may
    require Grantor to post adequate security or a surety bond, reasonably satisfactory to Lender, to
    protect Lender's.interest.
    Duty_ to Protect. Grantor agrees neither .to abandon or leave unattended the Property.
    Grantor shall do all other acts, in addition_ to those. acts set forth above in this section, which from
    the character and use of the Property are reasonably necessary to protect and preserve the
    Property. .
NON-CONSTRUCTION LOAN. Grantor represents and warrants that none of the loan proceeds of
this loan have been used or are intended to be used for the purpose, in whole or in parfi, of financing,
refinancing, paying for, or reimbursing Grantor or Grantor's agents, or. satisfying any and all
obligations of the Grantor to any other Lender, for or with respect fo construction of any kind at the
Real Property. This is a continuing.represenfation and warranty.. it shall continue to be true and
accurate for the entire term of the loan and for so long as any part of the loan or obligations secured
by the Mortgage remain outstanding, and shall apply to any and all advances; readvances and
accruals made under or with respect to the loan secured by the Mortgage.
DUE_ ON SALE -CONSENT BY LENDER. Lender may, at Lender's option, declare immediately
due and payable all sums secured by this Mortgage upon the sale or transfer, without Lender's prior
written consent, of all ar any part of the Real Property, or any interest in ,the Real Property. A "sale
       Case 1:18-cv-00730-JL Document 22-10 Filed 10/30/19   Page 4 of 14 Page 4 of 14
                                                     Book 4190 Page 0894




or transfer" means the conveyance of Real Property or any right, title or interest in the Real Property;
whether legal, beneficial or equitable; whether voluntary or invoiuntary; whether by ouEright sale,
deed, installment sale contract, land contract, contract for deed, leasehold interest with a term
greater than three {3) years, lease-option contract, mortgage, wraparound mortgage, attachmen#,
other encumbrances securing the payment of money, other liens not discharged within thirty (30)
days of recordation, or by sale, assignment, or transfer of any beneficial interest in or to any land
trust holding title to the Real Property, or by any other method of conveyance of an interest in the
Real Property. However, this option shag not be exercised by Lender if such exercise is prohibited
by federal law or by New Hampshire law.
TAXES AND LIENS. The following provisions relating to the taxes and Bens on the Property are
part of this Mortgage:
      Payment. Grantor shall pay when due (and in all events prior to delinquency} all taxes, payroll
      taxes, special taxes, assessments, water charges and sewer service charges levied against or
      on account of the Property, and shall pay when due all claims for work done on or for services
      rendered or material furnished to the Property. Grantor shall maintain the Property free of any
      liens having priority over or equal to the interest of Lender under this Mortgage, except for those
      liens specifically agreed to in writing by Lender, and except for the lien of taxes and assessments
      not due as further specified in the Right to Contest paragraph.
    Right to Contest. Grantor may withhold payment of any tax, assessment, or claim in
    connection with a good faith dispute over the obligation to pay, so long as Lender's interest in the
    Property is not jeopardized. If a lien arises or is filed as a result of nonpayment, Grantor shall
    within fifteen'(15) days after tl~e lien arises or, if a lien is filed,within fifteen (15) days after
    Grantor has notice of•fhe fling, secure the discharge of the lien, or if requested by Lender,
- ~ deposifi with Lender-cash or a sufficient corporate surety bond or other security satisfactory .._ to
    Lender m ~ an amount su~c~et~t -#o~disaharge the lien`~Fus any'~costs and atfbrh~y's'~ fees, or oflier
    cfi~rges that could ~ccrue'~s ~~ resuff of a'for~closi!'re or~sale'under the"lien: ~ In shy contest;
    Grantor shall defend 'itself ~ and` Lender ` and shall satisfy any °adverse - judgiiient before
    enforcement against the Property: Grantor. .shalF name Lender as an additional obligee under
    any surefiy bond furnished in the contest proceedings:
_ ~   Evidence of Payment. Grantor shall upon demand furnish to Lender satisfactory evidence of
      payment-of the taxes or assessments and shall authorize the appropriate governmental official to
      deliver to Lender at any #ime a written statement of the taxes and assessments against the
      Property..          ~.                                          ..
      Notice of Construction. Grantor shall notify Lender at leasfi fifteen ('15) days before any work
      is commenced, any services~are furnished; or any materials are supplied to the Property, if any
      mechanic's lien, rrtaterialmen`s lien, or other lien could be asserted on account of the work,
      services, 'or materials. Grantor will upon request of 'Lender furnish to Lender advance
      assurances satisfactory to Lender that Grantor can and will pay the cost of such improvements.
PROPERTY DAMAGE INSURANCE. The following provisions relating to insuring the Property are
a part of#his Mortgage:
      Maintenance of Insurance. Grantor shall procure and maintain policies of fire insurance with
      standard extended coverage endorsements on a replacement basis for the full insurable value
      coverin;g;all.,lmpro~ements on the Real Property in an amount sufficient to avoid, application of
      any coinsurance:clause, and with a~standard mortgagee clause in favor of Lender. Policies shall
      be written .by such insurance companies and in such form as may be reasonably acceptable to
      Lender. Grantor shall deliver to Lender certificates of coverage from each insurer containing a
      stipulation that coverage will not be cancelled or diminished without a minimum ~f thirty (30)
      days' prior written notice to Lender and not containing any disclaimer of the insurer's liability for
      failure to give such notice.. . Each insurance policy. also shall include an endorsement providing
      that coverage in favor of Lender v✓ill. not be impaired in any way by any act, omission or default of
      Case 1:18-cv-00730-JL Document 22-10 Filed 10/30/19 Page 5 of 14
                                                                               Book 4190 Page 0895            Page 5 of 14




     Grantor or any other person. Should the Real Property be located in an area designated by the
     Director of the Federal Emergency Management Agency as a special flood hazard area, Grantor
     agrees to obtain and maintain Federal Flood Insurance, if available, far the full unpaid principal
     balance of the loan and any prior liens an the property securing the loan, up to the maximum
     policy limits set under the National Fiood Insurance Program, or as otherwise required by Lender,
     and to maintain such insurance for the term of the loan.
    Application of Proceeds. Grantor shall promptly notify Lender of any loss or damage to the
    Property. Lender may make proof of loss if Grantor fails to do so within fifteen (15) days of the
    casualty. Whether or not Lender's securify is impaired, Lender may, at Lender's election,
    receive and retain the proceeds of any insurance and apply the proceeds to the reduction of the
     Indebtedness, payment of any lien affecting the Properfiy, or the restoration and repair of the
    ProperEy. if Lender elects to apply the proceeds to restoration and repair, Grantor shall repair or
    replace fhe damaged or destroyed Improvements in a manner satisfactory to Lender. Lender
    shall, upon satisfactory proof of such expenditure, pay or reimburse Grantor from the proceeds
    for the reasonable cost of repair or restoration if Grantor is not in default under this Mortgage.
    Any proceeds which have not been disbursed within 180 days after their receipt and which
    Lender has not committed to the repair ar restoration of the Property shall be used first to pay
    any amount owing to Lender under this Mortgage, then to pay accrued interest, and the
    remainder, if any, shall be applied to the principal balance of the Indebtedness, if Lender hods
    any proceeds after payment in full of the Indebtedness, such proceeds shall be paid to Grantor
    as Grantor's interests may appear.
LENDER'S EX;PENDITURES.,-. If Grantor, fails,- (A);: to- keep,the;,Proper~y free of ;all taxes, liens;
security.interests,:enc~rnbranEes,:and other claims,, (B)-,-to.proyide any required. insurance. on the
Properfy, .or .,(G):= to .make. repairs to the Property, =tY~.en~ l;en.der :m..ay do -so If~ any _action or
 proceeding .is commenced; that would materially, affec#:L,ender's interests in the. Property.; then Lender
on G~an~~r's_behalf may,;butas nofi-required to, tak~,.any;actfon:#hat Lender:believes #o;be:appropriate
to protect Lender's, interests. , All. expenses.incurred. or: paid by Lender for such purposes will then
bear interest at the rate charged under the Note from the date incurred or paid by Lender to the date
of repayme~nt~ by Grantor. 'All such expenses will become a part ofi the Indebtedness_ and, at
Lender`s'option; will (A) Abe payable on demand; (B} be added to the balance of the Note and'be
apportioned among and ~e payable witty any installment payments fo becarrte due during either • (1)
the term `of any applicable insurance
                               _,          policy; ~or ~ ~(2j the remaining term of the Note; or~~ =(Cj: be
treafed gas ~.balloon payment which~w'iII be due and payable at tfie Note's maturity: ` 'i'he Mortgage
also will secure payment of these amounts. `The rights provided for in Chis paragraph shall be in
addition ~fo any other righfis or'any remedies to which Lender may be enfitled on account of any
default. Any such action by Lender shall not be'construed as curing ;the default so ~s to bar Ler►der
from any remedy~that it othenrvise would~have had.
WARRiQNTY; DEFENSE OF.TITLE: The following ~prouisions relating to ownersk~ip of -the-,Property
are a part.of this Mortgage:                                                            ..    ..
         Title. Grantor warrants that: (a) Grantor holds good and marketable title of ~ record to the
         Properfiy irrte~ sirriple, free and clear of ail liens and encumbrances other than those set forth in
         the f2eal° Propei~y~ description or in any title insurance policy, title report, or final title opinion
      . .issued:_in favor of, and: accepted, by; _Lender in.connection with this Mortgage, and (b) Grantor
   :., ~ has th.e full right;.power, and authority: to execute and.deliver this Mortgage to Lender..
         Defense of Title: Subject to tl~e excep#ion in the paragraph abov"e, Grantor warrants and will
                                                                                            ..
         forever defend the~title~to ttie~Property against the lawful claims of altpersons: In.the event any
         action ar proeeed~ng is commenced that questions Grantor's title or the 'interest 'of Lender under
~ ~- this Mortgage; grantor - shall defend the action at Grantor`s expense: Grantor may be the
         nominal party -in such proceeding, tint Lender shall be entitletl to participate °in~ the proceeding
         and` to be represented in the proceeding by counsel of Lender's own choice, and Grantor will
         delivee, or cause to be delivered, to !.ender such insfrraments as Lender may request from time to
     Case 1:18-cv-00730-JL Document 22-10 Filed 10/30/19 Page 6 of 14
                                                                             Book 4190 Page 0896          Page 6 of 14




    time to permit such participation.
    Compliance With Laws. Grantor warrants that the Property and Grantor's use of the Property
    complies with all existing applicable laws, ordinances, and regulations of governmental
    authorities.
    Survival of Promises. All promises, agreements, and statements Grantor has made in this
    Mortgage shall survive the execution and delivery of this Mortgage, shall be continuing in nature
    and shall remain in full force and effect until such time as Borrower's Indebtedness is paid in full.
CONDEMNATION. The following provisions relating to condemnation proceedings are a part of this
Mortgage:
    Proceedings. If any proceeding in condemnation is filed, Grantor shall promptly notify Lender
    in writing, and Grantor shall promptly take such steps as may be necessary to defend the action
    and obtain the award. Grantor may be the nominal party in such proceeding, but Lender shall
    be entitled fo par#icipate in the proceeding and to be represented in the proceeding by counsel of
    its own choice, and Grantor will deliver or cause to be delivered to Lender such instruments and
    documentation as may be requested by Lender from time to time to permit such participation.
    Application of Net Proceeds. If all or any part of the Property is condemned by eminent
    domain proceedings or by any proceeding or purchase in lieu of condemnation, Lender may at its
    election require that all or any portion of the net proceeds of the award be applied to the
    Indebtedness or the repair or restoration of the Property. The net proceeds of the award shall
    mean the award after payment of all reasonable costs; expenses, and attorneys'fees incurred by
    Lender'in ~onriection wifih the condemnation.
IMPOSITION OF TAXES~;- ~FEES °~1ND~~CHARGES BY GOVERNMENTAL'AUTMORITIES: The
following provision's relafing to governrizental taxes, fees and charges'are a part of this Mortgage:
     Current Taxes, Fees and Charges. Upon request by Lender, Grantor shall execute such
     documents iri addition to tf~is Mortgage and take~whatever other'action is requested by Lender to
     perfect and cor►tinue• Lender`s lien on~the
                                             . . . . . Reaf
                                                       .    Property: ~Grantorshalt reimburse Lender for all
     taxes;` as `-described 'below, together 'with alt expenses incurred in recording, perfecting` or
  „• continuing ..this Mortgage; _inc(uding with.out limitation -all taxes, .fees; documentary stamps, and
  _. other. ,charges for recording or registering this Mortgages
    Taxes., ;The following::shall constitute..#axes; to•which;_this :section applies:. (1.),., a specific tax
    upon than -type~ of,~,Moitgage or upon- all or-any .part of-.the, - lx~debtedness ,seEured,-bX ;this
    Mortgage;- ;(2) a: specific tax:on Borrower which Borrower is:authorized. or required,to deduct
    from, payments:.on fihe;lndebtedness`secured_,by this type ofM..ortgage; (3) . a tax-on this type of
    Mottga.ge~ch~rgeable against.the Lender:or the. holder of the Note; and ~ . (4) a specific tax on all
    or any.pgrtion of.the Indebtedness:or on:payments af;principal and interest made.by Borrower.
    Subsequent Taxes. ff any, tax to .which this. section applies is enacted subsequent to tkie date
    of this :Mortgage, this.eyent shall have the same effect.as an Event of Default, and Lender may
    exercise any or: all of its available-remedies for.an Eyent.of.Default as provided,-below unless
    Grantor. either. . (1), ;pays the.-tax before. it becomes delinquent, or (2) contests _the: tax as
    provided: above. in the-,Taxes_ and Liens section and deposits with Lender cash or: a sufficient
    corporate surety. bond-or other securify.satisfactory to Lender.
SEGURI7Y: ACF~EEMENT; FINANCING. STATEMENTS. The following provisions relating: to this
Mortgage as a<.security agreement are a part of:this Mortgage:
    Security Agreement, This instrument shall constitute a Security Agreement:to the event any.of
    the Property constitutes fixtures, and:Lender shalt have all.of the rights of a secured:~party under
    the,Uniform Commercial Code as .amended from time to time..
    Secarity Interest. Upon request by Lender; Grantor shall take whatever action is requested by
    Lender ta'perfect and continue Lender's security interest in fiie Personal Property. ~ In addition to
      Case 1:18-cv-00730-JL Document 22-10 Filed 10/30/19 Page 7 of 14
                                                                            Book 4190 Page 0897         Page 7 of 14




    recording this Mortgage in the real property records, Lender may, at any time and without further
    authorization from Grantor, file executed counterparts, copies or reproductions of this Mortgage
    as a financing statement. Grantor shall reimburse Lender.for all expenses incurred in perfecting
    or continuing this security interest. Upon default, Grantor shall not remove, sever or detach the
    Personal Property from the Property. Upon default, Grantor sha}I assemble any Personal
    Property not affixed to the Properfy in a manner and at a place reasonably convenienfi to Grantor
    and Lender and make it available to Lender within three (3) days after receipt of written demand
    from Lender to the extent permitted by applicable law.
    Addresses. The mailing addresses of Grantor (debtor) and Lender (secured party) from which
    information concerning the security interest granted by this Mortgage may be obtained (each as
    required by fhe Uniform Commercial Code) are as stated nn the firsfi page of this Mortgage.
FURTHER ASSURANCES; ATTORNEY-IN-FACT. The following provisions relating to further
assurances and attorney-in-fact are a part of this Mortgage:
    Further Assurances. At any time, and from time to time, upon request of Lender, Grantor will
     make, execute and deliver, or will cause to be made, executed or delivered, to Lender or to
    Lender's designee, and when requested by Lender, cause to be filed, recorded, refiled, or
    rerecorded, as the case may be, at such times and in such offices and places as Lender may
    deem appropriate, any and all such mortgages, deeds of (rust, security deeds, security
    agreements, financing statements, continuation statements, instruments of further assurance,
    certificates, and other documents as may, in the sole opinion of Lender, be necessary or
    desirable in order to effectuate, complete, perfect, continue, or preserve (1) Borrower's and
    Grantor's obligations
                 ,. .      ur~der~the Note,'this Mortgage'; and the Related Documents, grid {2) fhe
    Liens and s~curifiy 'interesfs created`by this Mortgage as first and prior liens on the 'Property;
    whether now owned ~or hereafCer acquired by Grantor: Unlessprohibited by law•or Lender
    agrees fo tlie~contrary ~n writing; Granfo~~shall reimburse
                                                            .        .. Lend~r`~or all costs
                                                                                         . ~ . and expenses
    incurred in connection with the rriaffers referred to in-this paragraph:`
    Attorney-in-Fact: If-;~rantor,fails~to:.do any of;the things, referced,to in fhe preceding paragraph,
    Lender:may do so,far and in the name of Grantor and at Grantor's expense. far such purposes,
    Grantor hereby irrevocably appoints Lender as Grantor's attorney-in-fact for the purpose of
    making, executing, delivering, filing, recording, and doing, all other tih'ings as may be necessary or
    desirable;~ in Lender's sole opinion; to accomplish the matters referred to ~in fhe preceding
    paragraph: .:. _. . ..:..
FUEL °PERFORMANCE: ~ ff~ Borrower and Grantor pay all the Indebtedness when due, and-Grantor
otherwise performs ~a[I `the obligations imposed upon Grantor under this Mortgage, Lender shall
execate and del.i~er fo Grantor a, suitably.,satisfaction of this.Mar#gage and suitable sfiateme.nts of
termination.of any.:financing ;statement on :file. evidencing Lend,er's security in#crest in the-Rents and
the Personal Property., Grantor will:pay, if: permitted. by applicable law; any reasonably termination
fee as d~terrnined by Lender from time to_time.:
EVENTS OF DEFAULT: Each of the follov+iing and each Event of Default(as defined in the Note)
          . Section 8 of fihe~ Note;~at Le~ider's option, shall constitute.. an Event~of Defaulf under this
described in
Mortgage: .:: . .
    Payment default. Borrower fails to make any payment.when due under the Indebtedness.
    Default on~''Other Payments: ~ Failure of Grantor within the time required by this Mortgage to
    make any payment fortaxes or insurance, or any other payment necessary to prevent filing of or
    to'efFect°disc~iarge of any lien.
    Break Other,Promises. Borrower or Grantor breaks any promise made to Lender or fails to
    perform-promptly at the time and strictly in the manner provided in this. Mortgage or in any
    agreemen#.related to this Mortgage:
    False Statements. Any repr~sentatinn.or statement made or furnished to Lender by Borrower
     Case 1:18-cv-00730-JL Document 22-10 Filed 10/30/19   Page 8 of 14 Page 8 of 14
                                                   Book 4190 Page 0898




    or Grantor or on Borrower's or Grantor's behalf under this Mortgage or the Related Documents is
    false or misleading in any material respect, either now or at the time made or furnished.
    Defective Collateralization. This Mortgage or any of the Related Documents ceases to be in
    full force and effect (including failure of any collateral document to create a valid and perfected
    security interest ar lien) at any time and for any reason.
    Death or Insolvency. The death of Borrower or Grantor, the insolvency of Borrower or Grantor,
    the appointment of a receiver for any part of Borrower's ar Grantor's property, any assignment for
    the benefit of creditors, any type of creditor workout, or the commencement of any proceeding
    under any bankruptcy or insolvency laws by or against Borrower or Grantor.
    Taking of the Property. Any creditor or governmental agency tries to take any of the Property
    or any other of B'orrower's or Grantor's property in which Lender has a lien. This includes taking
    of, garnishing of or levying on Borrower's or Gran#or's accounts with Lender. However, if
    Borrower or Grantor disputes in good faith whether the claim on which the taking of the Property
    is based is valid or reasonable, and if Borrower or Grantor gives Lender written notice of the
    claim and furnishes Lender with monies or a surety bond satisfactory to Lender to satisfy the
    claim, then this default provision will not apply.
    Breach of Other Agreement. Any breach by Borrower or Grantor under the terms of any other
    agreement between Borrower or Grantor and Lender that is not remedied within any grace period
    provided therein, including without limitation any agreement concerning any indebtedness or
    other obligation of Borrower or Grantor to Lander, whether existing now or later.
    Events Affecting Guarantor:` Any `of the preceding events `occurs with' respecf to any
    guarantor, endorser, ~ surely; -or accommodation= party of any of the Indebtedness or any
    guarantor, endorser, surety;,or;aceommodation party:dies or. becomes incompetent, or. revokes
    or disputes the. validity of,;or liability,. finder, any-.Guaranty of,the Indebtedness. ._ ;
RIGHTS'AND~ REMEDIES ON~ DEFAULT:`Upon fhe occurrence of an Event of Default and at any
time;tMereafter;.Lender,.:at Lender.'s;option;:may.:exercise, any,~on,e, or.:more.of the._following rights and
remedies,.:.in.. addition,.to any,ather rights,oc~remedie5 provided by ,law.and .in ~ddition;to any rights nr
remedies as.provided.for in Section :$_ of the Note:
    Accelerate Cndeliteclness ~ Lender shall have fhe right at'its opfion without notice to Borrower
    or. Grantor to declare the: entire Indebtedness immediately due and _payable, including any
    prepayment penalty that Borrower would be, required to pay. ,   ,
    UCC Remedies: 1Nitli respect to -all or any .part ofi the Personal Property, Lender shall have all
    the rights and~remedies of a secured 'party under the Un'iforiYi Commercial Code.
    Collect-Rents. Lender. shall have the right, without notice to Borrower or Grantor, to take
    possession of the .Property and.,.wifh or vuithout taking possession of the Property, to collect the
    Rents, including amounts past due and unpaid, and apply the net proceeds, over and above
    Gender`s costs, against the Indebtedness. ~~ (n furtherance of this right; Lender may require any
    tenant~ot ofiher user of the Property to make' payments of rent or use fees directly.to Lender: ~ If
    the Rents'are collected b~ Lender, then Grantor •irrevocebly designates Lender as Grantor's
    attorney-i'n-facfi fo endorse instruments received in payment thereof in tYie~name of Grantor and
    to negotiate ;the.same and collect the proceeds. Payments by tenants or other users:to Lender
    jn Cesponse:to.Lender's demand shall. satisfy the .obligations for which the payments. are made;
    whether or::not.any proper grounds for the demand existed. Lender may exercise its .rights
    under_this subparagraph either in person, by.,agent;.orthro.ugh-a receiver..
  :,Appoint Receiver. Lender.shall have the right to have a receiver,appointed fio.take possession
    of all.:or any,part of the.Property, with .the power to protecf and preserve the Property,, to operate
    the ,Property preceding foreclosure or sale, and to collect the Rents from the. Property. and ,apply
    the procEeds, over; arid: above.,the cost of. the receivership, against the Indebtedness. The
    receiver may serve without bond if permitted by law. Lender's right to the appointment of a
 Case 1:18-cv-00730-JL Document 22-10 Filed 10/30/19 Page 9 of 14
                                                                         Book 4190 Page 0899           Page 9 of 14




receiver shall exist whether or not fihe apparent value of the Property exceeds the Indebtedness
by a substantial amount. Employment by Lender shall not disqualify a person from serving as a
receiver.
Judicial Foreclosure. Lender may obtain a judicial. decree foreclosing Grantor's interest in ell
or any part of the Property.
Nonjudicial Sale. Lender may foreclose this Mortgage by statutory power of sate. Lender will
be entitled to collect in such proceeding all expenses of foreclosure, including, but not limited to,
attorneys' fees permitted by this Mortgage, and costs of abstracts, title reports and documentary
evidence. This Mortgage is upon the STATUTORY CONDITIONS, and upon the further
condition that all covenants and agreements on the part of Grantor herein undertaken shall be
kept and fully performed and that no breach of any other of the conditions specified herein shall
be permitted, for any breach of which conditions, or of the statutory conditions, Lender will have
the STATUTORY POWER OF SALE under the laws of the State of New Hampshire and the right
to collect.reasonable attorneys'fees and other disbursements in connection therewith.
Deficiency Judgment. If permitted by applicable law, Lender may obkain a judgment for any
deficiency remaining in the Indebtedness due to Lender after application of all amounts received
from the exercise of the rights provided in this section.
Tenancy at Sufferance. If Grantor remains in possession of the Property after the Properly is
sold as provided above or Lender otherwise becomes entitled to possession of the Property upon
default of Borrower or Grantor, Grantor shall become a tenant at sufferance of Lender or the
purchaser of:the, Property and shall, at Lend,er's., option, either .,(1) . ;pay a reasonable rental -for
the:use of Xhe Property,~or .(2). vacate the Proper#y immediately-upon.th.e demand of Lender,
Other Remedies. (..ender shall have all other rights and remedies provided in this Mortgage or
the Note or available at law or in equity_
Saie~of`the ProperEy.'To the extent permitted by applicable law, Borrower and Grantor hereby
waive, any_and: all. right to k~averthe Rroperty. mar5halled.~. ln,;exercising its rights and; remedies,
                            _ . all orar~y partof the. P-roperty together,or separately, in,one sale_or:by
L-ender shall~,be free to sell
separate sales. Lender shall, be,entitled to,.bid. at;any public.sale on all ~or_~any portion of..the
Property: . . ..                        ~ . ,.      ~,                      _        ..             ..
Notice of~Sale: L.ender'will give-Grantor reasonable noties~of the time~and place of any public
sale of -the Personal°Property or of the time after wHieh any ~pr'ivafe sale or •other intended
disposition of the Personal Pro'per~y is to be made: ~ Reasonable riofice shall mean notice given
at'`least`'ten (10) days`fiefo~e the ~~tirrie of °the sale ~o~ disposition: Any sale of the Personal
Properfiy maq ~e~ made in~conjunc#ion~w th any sale of the Real Propetty:
Election~=of Remedies. AlI of Lender's rights and rerriedies w'ill~ be cumulative a►id may be
exercised- alone or.~togethsr. ~ ~An election by Lender' to choose any one remedy will not bar
Lender fPorri°using any other remedy. 'If Lender decides to spend money or to perform any of
Grantor`s
, . . . ..  obligations under this Mortgage., after Grantor's failure.to do so, that decision..by Lender
will not affect Lender's right to declare Grantor in default and. ta,exercise Lender's remedies.
Attorneys' Fees; Expenses. ~ If Lender instikutes any suit or action`to enforce any of the terms
of this Mortgage, Lender shall be entitled `to recover such sum as the court may adjudge
reasonable ~as attorneys' #ees at trial and upon any appeal. Whether ar not any court acfton is
involved, and .to the extent not prohibited by law, all. reasonable expenses Lender incurs, that in
Lender's opinion. are necessary at any tame for the protection of its interest or the enforcement of
its rights shall become a part of the Indebtedness payable_on demand and shall bear interest at
the•Note~rate from the date of the expenditure until repaid: Expenses covered'bythis paragraph
include; without~limitation, however subject tt~ any lirriits under applicable law; Lender's attorneys'
feesand Lender's legal expenses, whether or not there is a lawsuit; including attorneys' fees and
expenses~for bankruptcy proceedings (including efforts to modify or vacate any automati"c slay ar
     Case 1:18-cv-00730-JL Document 22-10 Filed 10/30/19   Page 10 of 14
                                                  `,Book 4190 Page 0900 Page 10 of 14




    injunction), appeals, and any anticipated postjudgment collection services, the cost of searching
    records, obtaining title reports (including foreclosure reports), surveyors' reports, and appraisal
    fees and title insurance, to the extent permitted by applicable law. Grantor also will pay any
    court casts, in addition to all other sums provided by law.
NOTICES. An~r notice required to be given under this Mortgage, including without limitation any
notice of default and any notice of sale shall be given in writing, and shall be effective when actually
delivered, when actually received by telefacsimile (unless otherwise required by faw), when
deposited with a nationally recognized overnight courier, or, if mailed, when deposited in the United
States mail, as first class, certified or registered mail postage prepaid, directed to the addresses
shown near the beginning of this Mortgage. All copies of notices of foreclosure from the holder of
any lien which has priority over this Mortgage shall be sent to Lender's address, as shown near the
beginning of this Mortgage. Any person may change his or her address for notices under this
Mortgage by giving formal written notice to the other person or persons, specifying that the purpose
of the notice is to change the person's address. For notice purposes, Grantor agrees to keep
Lender informed at all times of Grantor's Curren# address. Unless otherwise provided or required by
law, if there is more than one Grantor, any notice given by Lender to any Grantor is deemed to be
notice given to all Grantors. It will be Grantor's responsibility to tell the others of the notice from
Lender.
MISCELLANEOUS PROVISIONS, The following miscellaneous provisions are a part of this
Mortgage:
    Amendments. What is written in this Mortgage and in fihe Related Documents        _ . is Grantor's
    entire agreerrient with lender cancert~mg the matters~covered 11y'this~Mot~gage.
                                                                        _ .. =       ~To  tie effective;
    any ct ~nge~o~~aniendment to this Mortgage must be 'in visiting and ~niast be signetl `by whae~ier
    viiill be bound or bb'ligated ~y the change or amendment:> '- ~~ `
    Caption Headings. Caption headings in this Mortgage are for convenience. purposes only and
  - are°not to`be used'fo interpret or clefit~e the provisions of this Mortgage:
    Governing Law, This Mortgage.wil! be.governed.-by federal.law~applicable to. LEnder and,
    to the extent ,not preempted by federal law,.,the:laws of the. State of-New Hampsh9re
    without regard. to:.its conflicts. of law provisions.. This Mortgage has been_ accepted by
    Lender~in the:State of New Hamps..hire. ~ .~                        ._   ~      ,
       Choice of Venue: if there is a~lawsuit, Grantor agrees upon Lender's.. request to submit to the
' ~~`- jurisdiction of the courts of O~leans~ounty, State of New Hampshire..         ~-
     Joint and Several+L.iability.- All obligations .of Borrower.acid Grantor under.this Mortgage 'shall
     be joint and several;, and all references #o Grantor.shall mean,each and~ever~r Grantor, and all
     references #o Borrower,sh~ll, mean.-each and every :Borrower. ~- This, mear~s..that each ,Grantgr
 ,~ .signing.below is responsible for:all obligations in this.Mortgage. , ,~
      No Waiver by Lender. Grantor understands Lender Will not give up any of Lender's rights
      under this Moctgage,-anless:~ender does so in writing. .1"he.fact:that.Lend,er delays or omits to
,.. . e~cercise
       .,         any right will not mean that Lender has given up that right. If Lender does agree in
      writing to give up,one of Lender's rights, that does not mean. Grantor will not have to comply with
      the other~provisions o~ tfiis Moitgage: Grantor also under"stands that if=Lender does consent fo ~
      request; °tNrat~ does not r'nean that `Grantor will not have to get Lender's consent again ~if the
      sifivation~ happens again:~ ~~G~ranfor further understands that just because Lender consents tci one
      or more of ~Grantor's~ reques't~,~ that does not mean Lender will be required to consent to any of
      Grantor's: future: requests... Grantor waives presentment;.demand for payment, protest, and
      r~Qfice.of dishonor:                                -
    Sevetabiai~..;.,(f, a court.finds that any provision. of this Mortgage: is not.valid or. should not be
    enforced,: that fact by: itself. will :not mean that the rest _of this Mortgage. will not .be valid or
    enforced..: TheCefQre,.a court will enforce the rest of the provisions of this Mortgage even if a
    Case 1:18-cv-00730-JL Document 22-10 Filed 10/30/19 Page 11 of 14
     ..        . ,.             ~. .                                      Book 419D Page 0901          Page 11 of 14




   provision of this Mortgage maybe found to be invalid or unenforceable.
   Merger. There shall be no merger of fhe interest or esfate created by this Mortgage with any
   other interest or estate in the Property at any time held by or for the benefit of Lender in any
   capacity, without the written consent of Lender.
   Successors and Assigns. Subject to any limitations stated in this Mortgage on transfer of
   Grantor's interest, this Mortgage shall be binding upon and inure to the benefit of the parties,
   their successors and assigns. If ownership of the Property becomes vested in a person other
   than Grantor, Lender, without notice to Grantor, may deal with Grantor's successors with
   reference to this Mortgage and the Indebtedness by way of forbearance or extension without
   releasing Grantor from the obligations of Phis Mortgage or liability under fihe Indebtedness.
   Time is of the Essence. Time is of the essence in the performance of this Mortgage.
   Waiver of Homestead Exemption. Grantor hereby releases and waives all rights and benefits
   of the homestead exemption laws of the State of New Hampshire.
DEFINITIONS. The following words shall have the following meanings when used in this Mortgage:
   Borrower. The word "Borrower" means Absolut Residential Care L.L.C. and includes all
   co-signers and co-makers signing the Note and all their successors and assigns.
   Environmental Laws. The words "Environmental Laws" mean any and all state, federal and
   local statutes, regulations and ordinances relating to the protection of human health or the
   environment, including without limitation the Comprehensive Environmental Response,
   Corrm~ensation, and~.~Liabilifiy Act of 198Q, as arr~ended, 42 `U:S.C. Section 9601, et seq.
  ("CERCLA")„the..Superfund, Amendments,and.R.eauthorization Act,of1986, Pub.,,L.. N.p. 99-A~99
  ("SARP"),-:the;Hazardous Materia4s.Transportation ~,ct,; 49 U S:C...Sectior~ 1801, Et.s~q:, the
   Resource Cor~servation~and-Recovery Act,:42 U.S,C. Section 6901, et seq., or other applicable
   state or federal laws, rules, or regulations adopted pursuant thereto.
      ,.. . ..of Default. Tk~e~woCds ".Event, of Default" mean any,~of the even#s;of,default set forth- in
   Event
   this,Mortgage in the events of default section of~thi~ Mortgage.: _                               .,.
   Grantor:` The word `'Grantor"~me~ns Selena S Randolph:
   Guaranty ,:;The.ward:"'Guaranty." means the Continuing Guaranty .(Unlimited) from~.Grantor~to
   Lender dated January 3, 2014.
   Hazardous     . Substances.
                             .,                       : . .Substances" mean materials that, because of
                                   , . words "Hazardous
                                  The
   th~1r 'quantity; concentration`or physical, chemical or infectious characteristics; riiay cause or
   pose-a present or-potential hazard to human health or the environment when improperly used,
   treated;:stored,,,dispgsed ,of, generated, manufactured;:transported.or otherwise.handled: :The
   words "Hazardous Substances" are used in their very. broadest sense and include without
   lirim'ifation any and'all hazardous`or toXic substances, materials or-waste as defined by or listed
   under the Environmental ~L:aws. The term' "Hazardous Substances" also includes, without
   limitation, petroleum and petroleum by.~products or any fraction thereof and asbestos.
   linprovements. The word "Improvements" means all existing and future improvements,
   buildings, ~ structures; -mobile homes affixed on. the Real Property,' facilities, additions,
   replacements and other'construction on the Reaf Property.
   Indebtedness.. The word "Indebtedness" means-all principal, interest; and other amounts;.costs
   a.nd expen~es..,payable under:, the Note or Related ;Bocuments, together. with aN renewals of,
   extensions_, of,. modifications: of, consolidations of and substitutions for the Note or Related
   Documents and any amounts expended or advanced by Lender to discharge Grantor's
   obligations or expenses incurred by Lender to enforce Grantor's obligations under this Mortgage;
   together with interest on such amounts as provided in this Mortgage.
   Lentler' Tlie word "Lender" means 1Norld business Lenders, LLC, its successors and assigns.
 Case 1:18-cv-00730-JL Document 22-10 Filed 10/30/19 Page 12 of 14
                                              -                    .: Book 4,190 Page 0902,      Page 12 of 14




The words "successors or assigns" mean any person or company that acquires any interest in
the Note.
Mortgage. The word "Mortgage" means this Mortgage between Grantor and Lender.
Note. The word "Note" means the Business Promissory Note and Security Agreement dated
1/312014, in the orig9nal principal amount of $11,095.95 from Borrower to Lender, together with
all renewals, extensions, modifications, refinancings, .consolidations, and substitu#ions thereof.
The interest rate on the Note is 0.342A~65753425% per day. The Note is payable commencing
on 1/7/2014 and on each Business Day thereafter until 7/3/2014 with each daily payment
equaling $118.20, followed by a final payment of $116.67 an 71712014, when any remaining
outstanding Principal, interest and other unpaid charges shall be due and payable in full. The
maturity date of the Note is 717/2014.
 Personal Property. The words "Personal Properfy" mean all equipment, fixtures, and other
 articles of personal property now or hereafter owned by Grantor, and now or hereafter attached
 or affixed to the Real Property; together with all accessions, parts, and additions to, all
 replacements of, and all substitutions for, any of such property; and together with all proceeds
(including without limitation all insurance proceeds and refunds of premiums) from any sale or
 other disposition of the Property.
Property. The word "Property" means collectively the Real Properly and the Personal Property.
Real Property. The wards "Real Property" mean the real property, interests and rights, as
further described in this Mortgage.
_,.:. ._
Related-Documents: The °-words "Related DbcumentS" ~ mean all promissory notes, cred"st
agreements, loan agreements, environmental agreements, guaranties, security agreements,
mortgages, d~eds..of trust; security. deeds, •collateral , m.o►tgage5, .and alf other. :instruments,
agreements and.d.ocuments,,whether now or hereafter existing,., executed in connection with,the
Indebtedness:                   _                                               '. :
Rents. ~ The .word. •.''Rents" _er»ans all presEnt ar~d future rents, revenues, income, 'issues,
royalties,~pro#its', and other benef'itsderived~frbm~~he Property.




                                    `i


                                    I:
  Case 1:18-cv-00730-JL Document 22-10 Filed 10/30/19 Page 13 of 14
                                                                      Book 4190 Page 0903           Page 13 of 14




GRANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS MORTGAGE,
AND GRANTOR AGREES TO ITS TERMS.




                           INDIVIDUAL AC~CNOWI.I~DGMfENT
sr~~~ o~~ ~                    !L!a,~ ~t. V~                                         )
                                                                                     ~ ss
COUNTY OF                                                                            )


Thi   instrument was     acknowl d     d   befo   e   on         is      ~ day                 of




Nofary Pu ''           r the St e of                                      ~~~~   PRA N ~~~.,
                                                           ...
M commission ex gy res                                                ~ ~ ~~~               ~f ~,
                                                                          ~J
                                                                           ~ n:
                                                                      f ;'APt~.1~8,2017 m~ a
             Case 1:18-cv-00730-JL Document 22-10 Filed 10/30/19 Page 14 of 14
                                                                       Book 4190 Page 0904   Page 14 of 14




                                                Exhibit A

****************~************~******~.EGAL DESCRIPTION*~****~~***************,~*~******~**
THE FOLLOWING DESCRIBED REAL PROPERTY SITUATED IN THE COUNTY OF STRAFFORD, NEW
HAMPSHIRE, TO-WIT:
A CERTAIN TRACT OR PARCEL OF LAND SITUATE ON THE SOUTHWESTERLY SIDE OF FRONT
STREET IN THE TOWN OF EAST ROCHESTER, COUNTY OF STRAFFORD AND STATE OF NSW
HAMPSHIRE, THE SAME BEING MORE PARTICULARLY DELINEATED AS LOT 102-37-1 ON PLAN
ENTITLED,"MINOR SUBDIVISION PLAN PREPARED FOR SELENA S, RANDOLPH, TAX MAP 102, LOT
37-1, 12 FRONT STREET, CITY OF ROCHESTER,COUNTY OF STRAFFORD,STATE OF NEW
HAMPSHIRE" RECORDED AS PLAN 85-61 IN THE STRAFFORD COUNTY REGISTRY OF DEEDS, AND
MORE PARTICULARLY BOUNDED AND DESCRIBED AS FOLLOWS:
BEGINNING AT AN IRON PIPE SET IN THE GROUND ON THE SOUTHWESTERLY SIDE OF FRONT
STREET AT THE NORTHEASTERLY CORNER OF LAND OF FIRST LINE INVESTMENT PROPERTIES,
LLC; THENCE RUNNINGS 32 DEGREES 02 MINUTES 36 SECONDS W ALONG FIRST LINE
I NVESTMENT PROPERTIES LAND FOR A DfSTANCE OF 104.52 FEET TO AN IRON ROD SET IN THE
GROUND AT LAND OF' REGINALD DURGIN; THENCE TURNING AND RUNNINGS 57 DEGREES 17
MINUTES 25 SECONDS E ALONG DURGIN LAND FOR A DISTANCE OF 64.25 FEET TO AN IRON ROD
SET IN THE GROUND AT OTHER LAND OF SELENA S. RANDOLPH; THENCE TURNING AND RUNNfNG
N 33 DEGREES 31 MINUTES 20 SECONDS E ALONG RANDOLPH LAND FOR A DISTANCE OF 103.58
FEET TO AN IRON ROD S~.T ON THE SOUTHWESTERLY SIDEL#NE OF FRONT STREET; THEEJCE
TURNING AND RUNNING N 56 DEGREES 28 MINUTES 40 SECONDS W ALONG FRONT STREET FOR A
DISTANCE OF 66.94 FEET TO THE POINT OF BEGINNING.
MEANING AND INTENDING TO CONVEY A PORTION OF THE PROPERTY CONVEYED IN BOOK 2046
PAGE 345 DATED OCT. 5, 1998
BEING THE SAME PROPERTY CONVEYED TO SELENA S. RANDOI.PH BY WAaRANTY DEED FROM
SELENA 5. RANDOLPH, A SINGLE PERSON AS RECORDED 09/27/2006 IN BOOK 3438 AT PAGE 36$ AS
DOCUMENT 22376.
Corrimonly.Known As: 16 FRONT ST:, ROCHESTER, NH, 03868


           TAX ID: 0102-0037-000
